—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 30, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The conclusion of the Unemployment Insurance Appeal Board that claimant voluntarily left his employment without good cause because he did not want to work in his reassigned duties is supported by substantial evidence and must be upheld. Dissatisfaction with one’s job responsibilities does not constitute good cause for leaving employment, particularly where claimant never expressed dissatisfaction with his transfer to the proper employer representative or requested reassignment to his former duties (see, Matter of Chiaramonte [Hudacs], 197 AD2d 829; see also, Matter of Papaleo [Commissioner of Labor], 250 AD2d 895, lv denied 92 NY2d 807). Claimant’s remaining contentions have been examined and found to be without merit.
Cardona, P. J., Spain, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.